Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement for Reasons for Allowance
The present claims are directed towards a thermal spraying material comprising: granulated sintered composite particles in which a plurality of sintered yttrium fluoride microparticles are integrated with each other directly, wherein the granulated sintered composite particles has have a compressive strength of 5 MPa or more.
Claims 1-7 are allowed.
The present claims are allowable over the “closest prior art Ibe et al. (US 2016/0244868) in view of Hamaya et al. (US 2013/0122283).
Ibe discloses thermal spray powder disclosed herein includes ceramic particles formed of a ceramic material with a melting point equal to or lower than 2000.degree.  C (abstract). The fine pores formed on the surface of ceramic particles are smaller than the fine pores based on the gaps between the ceramic particles.  When very fine ceramic particles are bonded (sintered) together to form ceramic particles (granules), as in the conventional so-called granulated and sintered powder (para 0032), where the bonded ceramic particles corresponds to microparticles which are integrated of the present invention.
However, Ibe fails to disclose that the ceramic particles is a plurality of yttrium fluoride and wherein the composite particles has a compressive strength of 5 MPa or more.
Whereas, Hamaya discloses rare earth element fluoride thermal spray powder comprising rare earth element fluoride particles comprising rare earth element fluoride particles having an aspect ratio of up to 2, an average particle size of 10-100 m (microns), a bulk density of 0.8-1.5 g/cc (para 0017, abstract).The rare earth element used in the rare earth element fluoride spray powder may be selected from among yttrium (Y) [para 0019]. 
Based on the Applicants arguments filed on 10/08/2021, Ibe appears to discourage the use of granulated sintered particles in thermal spraying materials. Ibe suggests that coatings formed from granulated sintered particles exhibit “poor” erosion resistance. See id. Table 1 (comparing, e.g., Example 6 (heat-melted) to Example 14(granulated sintered)). Accordingly, if anything, one of ordinary skill in the art would understand Ibe as teaching away from “thermal spraying material[s] comprising: granulated sintered composite particles,” as recited in amended claim 1
Hamaya fails to cure the deficiencies of Ibe. Instead, Hamaya discloses powders comprising “rare earth element fluoride particles having an aspect ratio of up to 2, an average particle size of 10-100 pm, a bulk density of 0.8 to 1.5 g/cm?, and a carbon content of 0.1 to 0.5% wt %” which are amenable to atmospheric plasma spraying. Hamaya, Abstract. However, Hamaya’s rare earth element fluoride particles are not granulated sintered particles, as recited in amended claim 1. 
Further, Ibe in view of Hamaya does not disclose the claimed compressive strength. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/RONAK C PATEL/Primary Examiner, Art Unit 1788